NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                    No. 18-1292
                                 ________________


                               GLORIA ANDERSON,

                                               Appellant

                                          v.

       THE MERCER COUNTY SHERIFF DEPARTMENT; JOHN A. KEMLER,
     Individually and under color of state law as Sheriff of the mercer County Sheriff
 Department; RICHARD PIOTROWSKI, Individually and under color of state law as,
         Chief sheriff Officer for the Mercer County Sheriff Department; SCOTT
SCHOELLKOPF, Individually and under color of state law as Lieutenant for the Mercer
 County Sheriff Department; DARRYL TAYLOR, Individually and under color of state
  law as Sergeant for the Mercer County Sheriff Department; DONALD PATUKULA,
   Individually and under color of state law as Sergeant for the Mercer County Sheriff
 Department; CHARLES WERTS, Individually and under color of state law as Sergeant
  for the Mercer County Sheriff Department; CAROL NOLAN, Individually and under
     color of state law as Sergeant for the Mercer County Sheriff Department; SETH
 BARTON, Individually and under color of state law as Sergeant for the Mercer County
    Sheriff Department; THE COUNTY OF MERCER; STATE OF NEW JERSEY;
    ANDREW A. MAIR, Individually and under color of state law as Mercer County
Administrator for the Mercer County; JOHN AND JANE DOES 1-99, (fictitious names);
XYZ CORPORATIONS 1-10, County or governmental entities and their supervisors and
                              employees; PBA LOCAL187


                     Appeal from the United States District Court
                             for the District of New Jersey
                               (D.C. No. 3-11-cv-07620)
                     District Judge: Honorable Peter G. Sheridan


                     Submitted Under Third Circuit LAR 34.1(a)
                                 March 11, 2019
                 Before: McKEE, PORTER, and ROTH, Circuit Judges.

                               (Opinion filed: May 27, 2020)


                                           OPINION *
                                       ________________

McKEE, Circuit Judge

       This is an appeal from the grant of summary judgment in an employment

discrimination lawsuit. The plaintiff, Gloria Anderson, alleged discrimination and

retaliation claims against the Mercer County Sheriff Department. We will affirm.

                                                  I.

       Summary judgment should be awarded when the moving party demonstrates that

there is no genuine issue of material fact and the record evidence demonstrates the

moving party’s entitlement to judgment as a matter of law. 1 A factual issue is genuine if a

reasonable jury could return a verdict for the non-movant and is material if it would

affect the outcome of the lawsuit. 2

       Two of the plaintiff’s claims are based on race and gender discrimination under

Title VII. Both of those claims are analyzed under the McDonnell Douglas 3 burden-

shifting framework. Under that test, the plaintiff must first show that (1) she is a member




*
 This disposition is not an opinion of the full Court and under I.O.P. 5.7 does not
constitute binding precedent.
1
  Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).
2
  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
3
  McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).
                                              2
of a protected class; (2) she is qualified for the position in question; (3) she suffered from

an adverse employment action; and (4) the employer sought to or did fill the position

with a similarly qualified person who was not a member of the protected class. 4 A

plaintiff must provide evidence to satisfy each of these prongs in order to establish a

prima facie case.

       The District Court granted summary judgment in favor of the defendants because

it found that Anderson had not provided sufficient evidence to demonstrate that she

suffered an adverse employment action. 5 An “adverse employment action” under Title

VII is “an action by an employer that is ‘serious and tangible enough to alter an

employee’s compensation, terms, conditions, or privileges of employment.’” 6 Such an

action must constitute “a significant change in employment status, such as hiring, firing,

failing to promote, reassignment with significantly different responsibilities, or a decision

causing a significant change in benefits.” 7

       On appeal, Anderson contends that the District Court “failed to recognize the

plethora of material facts” 8 supporting her claim. She seems to argue that she suffered an

adverse employment action when she was transferred to the Criminal Court Security

Unit. 9 She argues that this lateral transfer constituted an adverse action because the



4
  See id. at 802.
5
  JA 11–12.
6
Storey v. Burns Int’l Sec. Servs., 390 F.3d 760, 764 (3d Cir. 2004) (quoting Cardenas v.
Massey, 269 F.3d 251, 263 (3d Cir. 2001)).
7
  Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 761 (1998).
8
  Br. for Appellant, 14.
9
Id. at 17.
                                               3
criminal courthouse was apparently contaminated with asbestos and she provided a

doctor’s note stating that such a transfer would be detrimental to her health.

       We agree with the District Court that, under the circumstances here, Anderson has

not alleged that the transfer constitutes an adverse employment action because it did not

cause a significant change in her employment status. Approximately fifteen other officers

were transferred at this same time, and Anderson does not allege that her responsibilities

at the criminal courthouse were significantly different from the functions of other

sheriffs.

       Concerning her claim about asbestos, the record shows that Anderson was

transferred in 2010, but her deposition testimony about potentially asbestos-related

symptoms centers on events that occurred around April 2012. 10 Thus, the transfer

occurred well before any issues arose about asbestos. We therefore agree with the District

Court’s conclusion that there is no factual dispute about whether or not she suffered an

adverse employment action. 11

                                                  II.




10
   See JA 206–08. Anderson’s lawyer indicated that she would “check into” medical
records before 2012, but nothing additional appears in the record. Anderson’s complaint
and appellate brief contain several other allegations of misconduct. It is difficult to parse
the relevance of many of these claims, in part because the complaint was initially filed
pro se. But the counseled brief does little to clarify how the conflicts detailed therein
ultimately relate to Anderson’s claims of discrimination and retaliation.
11
   Anderson also claims that she was deprived of the opportunity to earn overtime pay,
and that preference for overtime positions were given to White officers. We agree with
the District Court’s finding that she has not provided sufficient evidence to substantiate
this claim.
                                              4
       Anderson also raised a retaliation claim under Title VII. To establish a prima facie

case of Title VII retaliation, a plaintiff must produce evidence that “(1) she engaged in

activity protected by Title VII; (2) the employer took an adverse employment action

against her; and (3) there was a causal connection between her participation in the

protected activity and the adverse employment action.” 12 Anderson claims that the

defendant retaliated against her after she filed a complaint alleging discrimination. But, as

the District Court found, this claim also fails because there is no evidence that Anderson

ever suffered from an adverse employment action. She was never disciplined, nor was her

rank or salary reduced. 13 Her role at the Criminal Courthouse fell under the normal job

description of a sheriff. In short, there was no adverse employment action and we will

therefore affirm the judgment of the District Court. 14




12
   Moore v. City of Phila., 461 F.3d 331, 340–41 (3d Cir. 2006) (quoting Nelson v.
Upsala Coll., 51 F.3d 383, 386 (3d Cir. 1995)).
13
   See Broderick v. Donaldson, 437 F.3d 1226, 1233–34 (D.C. Cir. 2006).
14
   We also agree that the state law claims under New Jersey’s Conscientious Employee
Protection Act are untimely.
                                              5